 In the Matter of THE TEXAS COMPANY, WEST DALLAS WORKSandINTERNATIONAL UNION OF OPERATING ENGINEERS, LooAL No. 472Case No. R=9914.Decided September 12, 1941Jurisdiction:oil refining industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by Board; election necessary.Unit Appropriatefor CollectiveBargaining:all production and maintenanceemployees, excepting supervisory employees who have the right to hire anddischarge or to recommend hiring or discharging, and clerical employees ;no controversy as to.Mr. James H. Pipkin,of Houston, Tex.,Mr. W. N. Sands,of FortWorth, Tex., andMr. R. G. Collins,of Dallas, Tex., for the Company.-Mr. Avril Inge,of Dallas, Tex.,Mr. Joseph R. Kelahan,ofWash-ington, D. C., andMr. A. J. Reinhard,of Fort Worth, Tex., for theUnion.Miss Melivern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn June 18, 1941, International Union of Operating Engineers,Local No. 472, herein called the Union, filed with the Acting RegionalDirector for the Sixteenth Region (Fort Worth, Texas) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of The Texas Company, herein called theCompany, at its West Dallas Works, West Dallas, Texas, refinery, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On August 4, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series,2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On August 13, 1941, the Regional Director issued a notice of bear-'.ing, copies of which were duly served upon the Company, the Union,35 N L. R B, No. 77.373 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists, and International Brother-hood of Electrical Workers.Pursuant to notice, a hearing was heldon August 21, 1941, at Dallas, Texas, before Albert P. Wheatley, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany and the Union were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing, the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Texas Company is a Delaware corporation with its principaloffices in New York City and Houston, Texas. It is the principal sub-sidiary, wholly owned, of The Texas Corporation through which itis affiliated with some 50 other corporations located in the State ofTexas, other States of the United States, and in foreign countries, allconstituting a world-wide organization for the production, transporta-tion, refining, and marketing of crude oil and the products thereof,and for incidental businesses.This proceeding is concerned only with the employees engaged atthe West Dallas Works, West Dallas, Texas, refinery of the Company,which has a capacity for handling approximately 14,000 barrels ofcrude oil daily.The crude oil moves to this refinery from producingwells situated in the State of Texas through pipe lines operating asa common Carrier.The main finished products of this refinery aregasoline, kerosene, fuel oil, and coke.During the 6 months' periodending June 30, 1941, approximately 1,444,542 barrels of gasolinewere manufactured and approximately 294,011 barrels were shipped;approximately 151,301 barrels of kerosene were manufactured, andapproximately 15,130 barrels were shipped; approximately 76,732barrels of fuel oil were manufactured, and none was shipped; andapproximately 133,127 barrels of coke were manufactured, and ap-proximately 18,411 barrels were shipped.The above shipments weremade to States other than the State of Texas. There are approxi-mately 271 employees at the West Dallas Works, West Dallas, Texas,refinery of the Company. THE TEXAS COMPANYII.THE ORGANIZATIONINVOLVED375International Union of Operating Engineers, Local No. 472, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn or about June 18, 1941, the Union asked the Company to enterinto collective bargaining negotiations affecting the employees of itsWest Dallas Works, but such request was refused by the Companyuntil such time as the Union, or some other labor organization, shouldbe certified by the Board as the authorized collective bargainingagency.A report prepared by a Field Examiner of the Board concerningclaims of authorization for the purposes of representation which wasintroduced into evidence at the hearing, shows that the Union repre-sents a substantial number of employees of the Company at the WestDallasWorks, West Dallas, Texas, refinery of the Company withinthe unit the Union,alleges to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, ocurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THEAPPROPRIATE UNITThe Union contends that the appropriate unit consists of all pro-duction and maintenance employees, excepting supervisory employeeswho have the right to hire and discharge or to recommend hiring ordischarging, and clerical employees.The Company takes no positionconcerning the unit.Upon the. entire record we find that all production and maintenanceemployees engaged in the West Dallas Works, West Dallas, Texas,1 The Field Examiner reported that the Union submitted 133 authorization cards bearingthe apparently genuine signatures of persons, who appeared on the Company's pay rollas of July 3, 1941.There are approximately 200 employees within the unit which theUnion claims to be appropriate. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDrefinery of the Company, excepting 1supervisory-employees who havethe right to hire and discharge or to recommend hiring or discharg-ing, and clerical employees, constitute a unit appropriate- for the.purposes of collective bargaining and that such unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be resolved by an election by secret ballot.We shalldirect that those eligible to vote in the election shall be those em-ployeeswithin the appropriate unit who were employed -by theCompany at its West Dallas Works, West Dallas, Texas, refinery,during the pay-roll period immediately preceding the date of ourDirection of Election herein, subject to such limitations and addi-tions asare set forth in said Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Texas Company at its West DallasWorks, West Dallas, Texas, refinery, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.2.All production and maintenance employees of The Texas Com-pany at its West Dallas Works, West Dallas, Texas, refinery, except-ing supervisory employees who have the right to hire and dischargeor to recommend hiring or discharging, and clerical employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as a part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Texas Company at its West Dallas Works, West Dallas,Texas, refinery, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of this THE TEXAS COMPANY377Direction, under the direction and supervision of the Regional Direc-tor for the Sixteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9.of said Rules and Regulations, among all production and maintenance-employees who were employed by the Company at its West DallasWorks, West Dallas, Texas, refinery during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding supervisory em-ployees who have the right to hire and discharge or to recommendhiring or discharging, and clerical employees, and those employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be represented for the purposes of collective bar-gaining by International Union of Operating Engineers, Local No. 472.